Citation Nr: 9929980	
Decision Date: 10/20/99    Archive Date: 10/29/99

DOCKET NO.  97-23 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service-connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to  an increased rating for the service-
connected residuals of left deltoid muscle atrophy, currently 
evaluated as 20 percent disabling.

3.  Entitlement to an increased (compensable) rating for 
service-connected left shoulder osteochondroma. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel

INTRODUCTION

The veteran had active service from February 1968 to October 
1968.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal as a result of a rating decision in November 
1996 by the Department of Veterans Affairs (VA) regional 
office (RO) in  San Juan, Puerto Rico.

In January 1999, the veteran was advised that he was 
scheduled for a personal hearing before a member of a 
traveling section of the Board of Veteran's Appeals on March 
12, 1999.  The veteran failed to report for this scheduled 
hearing.


FINDINGS OF FACT

1.  The veteran is not a veteran of combat.

2.  The veteran does not have a clear diagnosis of PTSD, and 
the claim is not plausible.

3.  The veteran failed to report for a VA examination 
scheduled in September 1996 in conjunction with his claims 
for increased disability ratings for left deltoid muscle 
atrophy and left shoulder osteochondroma and he has made no 
showing of good cause for such failure.


CONCLUSIONS OF LAW

1.  The claim for service connection for PTSD is not well 
grounded, and there is no statutory duty to assist the 
appellant in developing facts pertinent to this claim.  38 
U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's failure to report for the VA examination 
requires that his claims for an increased disability rating 
for left deltoid muscle atrophy and left shoulder 
osteochondroma be denied.  38 U.S.C.A. § 501(a) (West 1991); 
38 C.F.R. § 3.655(a), (b) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background.

The service medical records disclose that in August, 1968, 
the veteran underwent a psychiatric evaluation after 
ingesting an unknown quantity of Brasso in an apparent 
suicide gesture.  The day before, he had jumped out of a 
second story window in order to evade other people in his 
unit.  Discussion with his company commander disclosed that 
for a number of weeks, he had absented himself from places 
where he should have been and appeared to function in a 
passive aggressive manner.  When seen in the Mental Hygiene 
clinic he was reticent to talk and there appeared to be a 
marked language barrier.  His prime statements were those of 
wanting to die.  He also felt that monsters were going to 
kill him but aside from this there was no gross evidence of a 
thought disorder.  He appeared depressed and suicidal.  The 
diagnosis was emotional instability reaction, chronic, 
severe, with marked passive-aggressive features.  It was 
found to have existed prior to service and not in the line of 
duty.  

In a statement prepared on August 20, 1968, an officer 
certified that he had conducted an interview in Spanish with 
the veteran on July 24, 1968.  The veteran claimed that upon 
entering service, his wife gave birth to a child which died 
shortly thereafter.  He also reported receiving information 
that his wife was sick, but that the kind of illness was 
unknown.  On the 13th of August, the officer visited the 
hospital where the veteran was and informed him that the 
American Red Cross found that his wife was in good health and 
no illness was reported.  On August 17th, he observed the 
veteran entering a private club.  He was well dressed and the 
officer observed him to be enthusiastic, diligent, and very 
relaxed.  The officer reported that he initially believed the 
veteran has suffered a "cultural shock."  However, after a 
conversation at the hospital and having seen him at the club, 
he believed the veteran was a great "actor," and might be 
pretending his mental condition in order to obtain a 
discharge from service.  

In late August 1968, the veteran was treated for a left 
shoulder injury.  An examination revealed hard swelling of 
the distal deltoid.  X-rays revealed a sessile osteochondroma 
of the proximal left humerus. 

On a general VA medical examination in November 1969, there 
were no abnormal findings with regard to the left shoulder.  
On a January 1970 psychiatric examination, the diagnosis was 
personality disorder, best described as inadequate 
personality.  

A rating decision by the RO in February 1970 denied service 
connection for a personality disorder.  

In September 1972, a private physician reported that he had 
seen the veteran with the complaint of severe pain at the 
level of the left deltoid muscle.  An examination showed an 
exostosis under the left deltoid muscle. 

The veteran received a VA orthopedic examinations in December 
1972 and January 1973.  He had complete range of motion of 
the shoulder and elbow joint, with some pain.  There was 
moderate atrophy of the left deltoid muscle.  

A rating decision by the RO in February 1973 granted service 
connection for atrophy of the left deltoid muscle under 
Diagnostic Codes 5399-5303, evaluated as 20 percent disabling 
from May 1972.  Service connection was also granted for 
osteochondroma, left shoulder, post traumatic, evaluated as 
noncompensable from May 1972.

A VA outpatient record discloses that the veteran was seen in 
the orthopedic clinic in March 1986 with the complaint of 
recurrent pain in the left humerus area.  

The veteran had a period of VA hospitalization from May to 
June 1986.  He complained of left shoulder pain of several 
years' duration.  He underwent an excision of a bony 
exostosis of the left humerus.  He tolerated the procedure 
well.  

A rating decision in October 1986 granted him a temporary 100 
percent rating from May 29, 1986, through July 31, 1986, and 
restored the 20 percent rating for the left shoulder disorder 
as of August 1, 1986.  The disability was now evaluated under 
Diagnostic Codes 5399-5303-5015.

VA outpatient records disclose that the veteran was seen in 
June 1986 and October 1987 with complaints concerning the 
left shoulder disorder.  On examination in October 1987, he 
had full range of motion of the shoulder and an x-ray of the 
shoulder showed no evidence of bone or joint pathology.  

The veteran had a period of VA hospitalization in June and 
July 1995.  He complained of fear of losing control of 
aggressive impulses, insomnia, crying spells, and auditory, 
visual, and olfactory hallucinations of a command type that 
urged him to kill.  The AXIS I diagnosis was major depression 
with psychotic features.  PTSD was not diagnosed.  VA 
outpatient treatment reports from 1995 also show a diagnosis 
of substance use disorder.

In July 1995, the veteran filed a claim for service 
connection for PTSD due to his exposure in a combat zone and 
for increased ratings for his left shoulder disabilities.

A PTSD examination and a bone and joint examination were 
scheduled for September 1996.  The veteran failed to report 
for these examinations and the examinations were canceled.  

In the substantive appeal filed on June 1997, the veteran 
gave no reasons why he failed to appear for the scheduled 
examinations.


II.  Legal Analysis

(A)  Service connection for PTSD.

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service. 38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303 and 3.304 (1998); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  

The United States Court of Veterans Appeals for Veterans 
Claims in Cohen v. Brown, 10 Vet. App. 128, stated that 
Section 5107(a) of title 38, U.S. Code, provides in pertinent 
part: "[A] person who submits a claim for benefits under a 
law administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
The Court has defined a well-grounded claim as follows: "[A] 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[section 5107(a)]." Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  A well-grounded service-connection claim generally 
requires medical evidence of a current disability; medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of nexus between an in-service injury or disease and 
a current disability. See Caluza v. Brown, 7 Vet.  App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  For purposes of determining whether a claim is well 
grounded, the evidence is generally presumed to be credible.  
See Robinette v. Brown, 8 Vet.App. 69, 75-76 (1995) (citing 
King v. Brown, 5 Vet.App. 19, 21 (1993)).

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1998) (as 
amended, 64 Fed. Reg. 32807-32808 (June 18, 1999), effective 
March 7, 1997); see also Cohen v. Brown, 10 Vet. App 128 
(1997).

In this case, the veteran has failed to satisfy the first 
element of a well-grounded claim for service connection.  The 
medical evidence does not establish a clear, unequivocal, 
current diagnosis of PTSD.  As the Court has held, there must 
be a clear, unequivocal diagnosis of PTSD for a valid service 
connection claim.  Cohen, 10 Vet. App. 128; see also 
38 C.F.R. § 3.304(f) (1998) (as amended, 64 Fed. Reg. 32807-
32808 (June 18, 1999).  "Unequivocal" is defined in 
WEBSTER'S II NEW COLLEGE DICTIONARY, 1203 (1995), as 
admitting to no doubt or misunderstanding.  

The Board has considered the veteran's contentions to the 
effect that although he had never been in Vietnam, he was 
affected upon entering as if he had been.  However, a review 
of the evidence of record discloses that there has never been 
a clinical diagnosis of PTSD.  Furthermore, where entitlement 
to a benefit cannot be established without a current VA 
examination and a claimant, without good cause, fails to 
report for such examination, action will be taken depending 
on the type of claim pending.  38 U.S.C.A. § 501(a) (West 
1991); 38 C.F.R. § 3.655(a) (1998).  In this case of an 
original claim of service connection for PTSD, the veteran 
has not given any reason why he failed to appear for the 
scheduled PTSD examination in September 1996, and the claim 
must be decided based on the evidence of record.  38 C.F.R. 
§ 3.655(b) (1998).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110 
and 1131 (West 1991); see Degmetich v. Brown, 104 F.3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Caluza, 7 Vet. App. at 505; Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v Derwinski, 2 Vet. App. 141, 
143 (1992).  Therefore, since the veteran has failed to 
present competent medical evidence that this claim is 
plausible, that is, he has failed to present medical evidence 
that he currently has PTSD, this claim is not well grounded.

In Epps v. Brown, 9 Vet. App. 341 (1996), the Court stressed 
that Robinette v. Brown, 8 Vet. App. 69 (1995), held that 
38 U.S.C.A. § 5103(a) imposes an obligation upon the 
Secretary to notify an individual of what is necessary to 
complete the application in the limited circumstances where 
there is an incomplete application which references other 
known and existing evidence.  The Court found in Epps, 
however, that the appellant's application was not incomplete 
and the VA was not on notice of the existence of any evidence 
which would have made the claim plausible.  In this case, the 
appellant has not put the VA on notice of the existence of 
any additional evidence concerning treatment for PTSD which 
would have made this claim plausible.

(B) Increased ratings for left deltoid muscle atrophy and 
left shoulder osteochondroma.

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In this case, the veteran has complained of 
increased disability as a result of his left shouder 
disability, and  therefore he has satisfied the initial 
burden of presenting a well-grounded claim.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case the RO attempted to provide an examination of 
the left shoulder disability and to provide the requested 
travel board hearing.  However, the veteran failed to report 
for both the examination and the hearing.  In addition, there 
is no indication of additional medical records that the VA 
failed to obtain.  Therefore, VA has satisfied its duty to 
assist the veteran mandated by 38 U.S.C.A. § 5107.

When a claimant fails to report for an examination scheduled 
in conjunction with a claim for an increase, the claim shall 
be denied. 38 C.F.R. § 3.655(b) (1998). Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant or death of an immediate 
family member. 38 C.F.R. § 3.655(a) (1998).

The veteran's pending claims are claims for increased ratings 
for his service-connected left shoulder disorders.  A 
thorough, current VA examination is necessary in order to 
evaluate the severity of these conditions and obtain the 
information necessary to rate the left shoulder disability.  
He has clearly failed to cooperate with the RO's attempt to 
afford him the necessary VA examination.  The veteran's 
cooperation in reporting for examination is crucial to the 
fair and thorough adjudication of his claim.  He has not 
presented any evidence of good cause for failing to report 
for the scheduled September 1996 examination.

Accordingly, the Board concludes that based on the veteran's 
failure to report for the examination scheduled in 
conjunction with his claims for increased ratings for the 
left shoulder problems, his claims must be denied.  38 C.F.R. 
§ 3.655 (1998).  In this case, the facts are not in dispute, 
and application of the law to the facts is dispositive.  
Where there is no entitlement under the law to the benefit 
sought, the appeal must be terminated.  See Sabonis v. Brown, 
6 Vet. App. 426, 429-30 (1994).



ORDER

The claim for PTSD is not well grounded and is denied.  
Increased ratings for left deltoid muscle atrophy and left 
shoulder osteochondroma are denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

